Citation Nr: 0730518	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  06-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO in
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1983 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that denied service connection for hepatitis C.  In November 
2006, the veteran testified at a Board videoconference 
hearing

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran contends that he incurred hepatitis C during his 
period of service.  He essentially alleges that he incurred 
hepatitis C from other soldiers sharing his razor and 
toothbrush and when he received shots from corpsmen.  He 
reports that when he received the shots, the corpsmen did not 
always change gloves and that he was exposed to blood 
products at that time.  He specifically notes that the 
corpsmen had blood on their gloves.  

His service medical records show no complaints, findings, or 
diagnoses of hepatitis or hepatitis C.  The February 1983 
enlistment examination noted that the veteran had an 
incomplete tattoo of the left forearm.  The veteran was 
treated for disorders during service including sexually 
transmitted diseases.  The March 1987 reenlistment 
examination report indicated that the veteran had a right 
forearm tattoo.  A 1988 VA examination noted a history of eye 
surgeries as a child.  Private records note the veteran had a 
craniotomy to remove a meningioma.

A May 2001 private report of a computed tomography scan from 
the Cheshire Medical Center noted that the veteran had 
possible cirrhosis.  The impression indicated that the 
findings were consistent with cirrhosis with 
hepatosplenomegaly and a nodular appearing liver with 
selective enlargement of the left lobe.  It was noted that 
the portal vein was prominent, that no definite varices were 
appreciated although they were noted ruled out, and that no 
convincing portosystemic collaterals were as yet established.  
A June 2002 procedure note from such facility indicated that 
the veteran had known cirrhosis from hepatitis C.  A November 
2002 history and physical report noted that the veteran had a 
past medical history of hepatitis C and cirrhosis.  The 
assessment included cirrhosis of the liver secondary to 
hepatitis C presently with variceal bleeding from the 
esophagus, status post band ligation, and severe anemia 
caused by bleeding.  

A January 2003 treatment report from the Cheshire Medical 
Center indicated that the veteran's past medical history 
included hepatitis C and cirrhosis as well as a history of a 
brain tumor resection in April 1992.  

A November 2006 statement from R. J. Cimis, Jr., M.D., 
indicated that the veteran was under his care for chronic 
hepatitis C and cirrhosis.  Dr. Cimis stated to the best of 
his ability, he believed that the veteran had suffered from 
the hepatitis C infection long term, thus leading to 
cirrhosis.  Dr. Cimis reported that the actual date that the 
veteran contracted the disease was not possible to identify, 
but that he certainly believed that it was prior to 1988.  
Dr. Cimis stated that, however, whether it was incurred 
during the veteran's period of service in the Navy or outside 
of the service was impossible to determine.  Dr. Cimis 
commented that it was his conclusion, therefore, that it was 
just as likely that the veteran contracted the disease while 
he was in the service as it was that he contracted it outside 
of his service.  There is no indication that Dr. Cimis 
reviewed the veteran's claims file in providing his opinion.  

The Board notes that the medical evidence does not include 
the records establishing the diagnosis of hepatitis C.  
Rather, the evidence notes only the history of the disorder.  
In this regard, in his May 2004 claim, the veteran reported 
that he was found to have hepatitis C at the Dartmouth 
Hitchcock Medical Center in Keene, New Hampshire in about 
January 2001.  He specifically stated that he had been 
treated at that facility as well as at the VA Medical Center.  
The veteran indicated that he was authorizing the VA to 
access his medical records at the Dartmouth Hitchcock Medical 
Center and the White River Junction, Vermont VA Outpatient 
Clinic.  However, the only VA treatment report of record is a 
February 2004 discharge instructions report referring to 
recent surgery.  The only treatment reports of records from 
the Dartmouth Hitchcock Medical Center are dated from 
November 1989 to March 1991.  Further, the veteran submitted 
a release form for Dr. Mazanowski, Dartmouth Hitchcock, Dr. 
Rath, and Dr. Cimis, although he did not provide the 
addresses for the doctors/facility.

As there are possible further treatment records, including VA 
treatment records, that may be pertinent to the veteran's 
claim, they should be obtained, to include retired records.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  

Additionally, the Board notes that the veteran has not been 
afforded a VA examination with an etiological opinion 
provided after a review of the entire claims folder, as to 
his claim for service connection for hepatitis C.  Thus, on 
remand, an examination should be scheduled.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Additionally, correspondence in the record suggests the 
veteran may have filed a claim for Social Security 
Administration benefits.  On remand, records pertaining to 
his claim for SSA benefits should be requested.
        
Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder since his separation 
from service, from the White River 
Junction, Vermont, VA Medical Center.  

2.  Ask the veteran to provide separate 
completed release forms (to include 
addresses) for Dr. Mazanowski, Dartmouth 
Hitchcock Medical Center, Dr. Rath, and 
Dr. Cimis.  Thereafter, obtain copies of 
the veteran's reported treatment for his 
claimed hepatitis C from these providers.  

3.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  After the above has been completed to 
the extent possible, schedule the veteran 
for a VA examination by a physician to 
determine whether the veteran suffers from 
chronic hepatitis C and for an opinion as 
to whether such is related to his military 
service.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
conducted.

Based on a review of historical records, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether the 
veteran currently suffers from chronic 
hepatitis C, and if so, whether it is at 
least as likely as not that the veteran's 
hepatitis C is related to service, to 
include any soldiers sharing his razor and 
toothbrush and receiving shots from 
corpsmen who did not change bloody gloves.  
The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the evidence 
of record is so evenly divided that, in 
the examiner's expert opinion, it is as 
medically sound to find in favor of the 
examiner's conclusion as it is to find 
against it.  The examiner should also 
comment on the medical opinion provided by 
Dr. Cimis.  If an opinion cannot be 
provided without resorting to mere 
speculation, it should be so stated.  

4.  Thereafter, review the veteran's claim 
for service connection for hepatitis C.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



